DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 8/19/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent from one another.  This is not found persuasive because Applicants argue only part of what is disclosed in MPEP § 802.01, “inventions are independent if there is no disclosed relationship between the two or more subjects disclosed, and inventions are distinct if two or more subjects as disclosed are capable of separate manufacture, use, or sale as claimed.”  MPEP § 802.01 further discusses the meanings and differences of “independent” and “distinct” by comparing 35 USC 121 to patent law before 1952.  Section 121 was set forth in an act of 1952, and MPEP § 802.01, additionally (in addition to what the Applicants have cited) recites:

“The term "independent" as already pointed out, means not dependent, or unrelated. A large number of inventions between which, prior to the 1952 Act, division had been proper, are dependent inventions, such as, for example, combination and a subcombination thereof; as process and apparatus used in the practice of the process; as composition and the process in which the composition is used; as process and the product made by such process, etc. If section 121 of the 1952 Act were intended to direct the Director never to approve division between dependent inventions, the word "independent" would clearly have been used alone. If the Director has authority or discretion to restrict independent inventions only, then restriction would be improper as between dependent inventions, e.g., the examples used for purpose of illustration above. Such was clearly not the intent of Congress. Nothing in the language of the statute and nothing in the hearings of the committees indicate any intent to change the substantive law on this subject. On the contrary, joinder of the term "distinct" with the term "independent", indicates lack of such intent. The law has long been established that dependent inventions (frequently termed related inventions) such as used for illustration above may be properly divided if they are, in fact, "distinct" inventions, even though dependent.”

Thus MPEP § 802.01 fully states the issues and meanings of “independent” and “distinct” and further states the intent of Congress in 1952 with the text of 35 USC 121 being that inventions are properly divided if they are distinct even though dependent.  The inventions as listed in the 7/1/2022 office action were listed as distinct for the reasons as stated in the aforementioned office action and thus it satisfies the intent of Congress in 1952 with the passage 35 USC 121.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obrovac et al. (US 2011/0215280) in view of Lahlouh et al. (US 2014/0346618).
Regarding claims 1 and 4, Obrovac et al. discloses in Figs 1-6, an engineered particle ([0033]-[0039]) for an energy storage device ([0001]), the engineered particle comprising:  an active material particle comprising an outer surface ([0033]-[0039]); a conductive coating ([0039]) disposed on the outer surface of the active material particle ([0033]-[0039]), the conductive coating comprising LiSiO3 or Li2SiO4 ([0039]).
Obrovac et al. does not disclose at least one carbon particle disposed within the conductive coating, nor the active material particle is within a size range of 0.01 – 50 microns.
Lahlouh et al. discloses in Figs 1-6, a battery ([0004]) including a negative electrode material comprising a core particle ([0007]) of size 2-10 microns ([0036]) coated with a treatment layer ([0007]) and carbon particles within the treatment layer ([0007]).  This configuration enhances capacity and conductivity of the electrode material ([0023]), thereby enhancing overall battery performance.
Lahlouh et al. and Obrovac et al. are analogous since both deal in the same field of endeavor, namely, coated electrode materials for battery electrodes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the active material particle size and carbon particles disclosed by Lahlouh et al. in the conductive coating layer disclosed by Obrovac et al. to enhance the capacity and conductivity of the electrode material ([0023]), thereby enhancing overall battery performance.

Regarding claim 2, modified Obrovac et al. discloses all of the claim limitations as set forth above.  Further, regarding limitations recited in claim 2 which are directed to specific properties of alkali ion conductivity recited in said claim, it is noted that once a conductive coating is disclosed to comprise LiSiO3 or Li2SiO4 (see Obrovac et al., [0039]), and therefore is substantially the same as the conductive coating of claim 2, it will, inherently, display recited properties.  See MPEP 2112.
Also, the courts have found, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. I, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 3, modified Obrovac et al. discloses all of the claim limitations as set forth above and also discloses the LiSiO3 or Li2SiO4 is amorphous ([0039]).

Regarding claim 5, modified Obrovac et al. discloses all of the claim limitations as set forth above and also discloses the active material particle comprises at least a lithium intercalating particle ([0033]-[0039]).

Regarding claim 6, modified Obrovac et al. discloses all of the claim limitations as set forth above and also discloses the active material particle comprises SiO2 ([0033], [0036]-[0038]).

Regarding claim 7, modified Obrovac et al. discloses a secondary battery comprising: a cathode ([0040]), an anode ([0040]), and an electrolyte ([0048]), wherein the anode ([0040]) comprises the engineered particle ([0033]-[0040]) as set forth above.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Obrovac et al. (US 2011/0215280) in view of Lahlouh et al. (US 2014/0346618) as applied to claim 1 above, and further in view of Whitacre (US 2009/0253025).
Regarding claims 16 and 17, modified Obrovac et al. discloses all of the claim limitations as set forth above and also discloses an anode comprising the engineered particle ([0033]-[0040]) as set forth above, but does not explicitly disclose an alkali-ion energy storage device comprising a cathode comprising NaMnO2 and carbon particles and PVDF binder, an anode comprising carbon particles ([0062], [0063]) and PVDF binder ([0059]), a cotton cloth separator, and an aqueous electrolyte comprising NaNO3 or Na2SO4.
Whitacre discloses in Figs 1-30, an aqueous alkali battery (Title, Abstract) comprising a cathode ([0107]) comprising NaMnO2 and carbon particles ([0107]) and PVDF binder ([0059]), an anode comprising carbon particles and PVDF binder, a cotton cloth separator ([0078]), and an aqueous electrolyte ([0072]) comprising NaNO3 or Na2SO4 ([0072]).  This configuration produces a battery with enhanced capacity and lifetime ([0126]).
Whitacre and Obrovac et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the engineered particle of Obrovac et al. into an aqueous battery of Whitacre to produce a battery with enhanced capacity and lifetime.

Regarding claim 18, modified Obrovac et al. discloses all of the claim limitations as set forth above and also discloses said device is a battery ([0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sun (US 2018/0175390) discloses in Figs 1-15, a battery (Abstract) including an active material coated with LiSO3 or Li2SO4 ([0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725